An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME Coum'
OF

NEVADA

rm mm ewe

J

IN THE SUPREME COURT OF THE STATE OF NEVADA

RIGOBERTO ENRIQUE ISZAZ, NO. 68649
Petitioner,

vs.

DWIGHT i‘JE‘VENg WARDEN;- AND THE F 5 gm E 3
STATE OF NEVADA,

Respondents. SEP 1 0 2015

IRE-.CEE Kt LINDEMAN
CLEKKRDF SUPREME COURT

BY ‘
DEPUTY CLER

ORDER DENYING PETITION

This pro ee petition for a writ of certiorari appears to ask this
court to order transcripts at no expense for petitioner and provide him
with the “true factual” district court minutes from his criminal case. We
decline to exercise our original jurisdiction. See NRS 34.020. Accordingly,
we

ORDER the petition DENIED.

W ,J.

Parraguirre

 2e. , J.

Douglas

km , J.
Cherry
cc: Rignberto Enrique Iezaz

Attorney General/Carson City
Clark County;r District Attorney
Eighth District Court Clerk

15'27‘411